DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No. 2004324823 to Satori et al in view of U.S. Patent No. 5,028,039 to Sato.

However, Satori et al do not disclose that the liquid contains a non-Newtonian fluid whose viscosity decreases as a shear rate increases.
Sato is relied upon merely for his teachings of a vibration damping device which contains a liquid which is a non-Newtonian fluid whose viscosity decreases as a shear rate increases (see column 1 lines 9-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the vibration damping device of Satori et al with a liquid which contains a non-Newtonian fluid as taught by Sato in order to better control the viscosity of the fluid in the orifice passage so that the damping 
Regarding Claim 2, Satori et al., as modified, further disclose that the orifice passage 7 is provided spirally (see Figure 3 of Satori et al).
Regarding Claim 3, Satori et al., as modified, further disclose that the substantially entire orifice passage 7 is provided on a same plane (see Figure 3 of Satori et al).
Regarding Claim 4, see Figure 3 of Satori et al.
Regarding Claim 5, Satori et al., as modified, further disclose an elastically deformable first wall 4 partially defining the first liquid chamber 5 and configured to support the first attachment member 2 (see Figure 2 of Satori et al), an elastically deformable second wall 9 partially defining the second liquid chamber 8 and attached to the second attachment member 3 (see Figure 2 of Satori et al), and a partition wall 6 coupled to the first wall 4 so as to separate the second liquid chamber 8 from the first liquid chamber 5 and provided with the orifice passage 7 (see Figure 2 of Satori et al).
Regarding Claim 6, Satori et al., as modified, further disclose that the orifice passage 7 is partially defined by an outer circumferential groove (see Figure 2 of Satori et al and the groove located on the lower side of element 6 nearest orifice passage 7) provided on an outer circumferential surface of the partition wall 6.
Regarding Claims 7 and 8, see the abstract and column 1 lines 9-17 of Sato.



Claim 9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No. 2004324823 to Satori et al in view of U.S. Patent No. 5,028,039 to Sato as applied to claims 1-8 above, and further in view of U.S. Patent No. 8,120,840 to Choi et al.
Regarding Claim 9, Satori et al., as modified, disclose most all the features of the instant invention as applied above, except for the liquid being composed of both the non-Newtonian fluid and a Newtonian fluid. 
Choi et al are relied upon merely for their teachings of a liquid for a damping device which is composed of both a non-Newtonian fluid and a Newtonian fluid (see column 6 lines 30-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the liquid of Satori et al., as modified, to be composed of both a non-Newtonian fluid and a Newtonian fluid as taught by Choi et al in order to better control the average flow velocity of the liquid in the orifice passage to better control overall damping of the vibration damping device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 4,836,512 to Lun, German Patent No. DE 3731479 to Hofmann, and British Patent No. GB 2325720 to Fursdon et al all disclose vibration damping devices similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        01/04/22